Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered March 4, 2003, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly determined, after a hearing, that she violated certain conditions of her plea agreement (see generally People v Outley, 80 NY2d 702 [1993], cert denied sub nom. Maietta v Artuz, 519 US 964 [1996]).
Contrary to the People’s contention, the defendant did not effectively waive her right to appeal her sentence (see People v *643Boustani, 300 AD2d 313 [2002]; People v Dongo, 244 AD2d 353 [1997]). However, the sentence imposed was not excessive (see People v Fields, 197 AD2d 633 [1993]; People v Suitte, 90 AD2d 80 [1982]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.